Citation Nr: 0638534	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a prior claim for Department of Veterans Affairs (VA) 
benefits previously denied based on the character of the 
appellant's discharge.

2.  Whether the appellant's discharge from military service 
constitutes a bar to the award of VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to January 
1972.  He was awarded the Purple Heart for injuries sustained 
during combat in Vietnam.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 decision rendered 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that held that new and 
material evidence had not been submitted to reopen the 
appellant's prior claim.  

In March 2006, the Board remanded the case to the originating 
agency to schedule the appellant for a hearing before a 
Member of the Board sitting at the RO.  Thereafter, in August 
2006, the appellant testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  In unappealed Administrative Decisions issued in November 
1974, November 2001, and October 2002, the RO determined that 
appellant's character of discharge was a bar to VA benefits.

2.  Evidence received since the October 2002 Administrative 
Decision includes evidence that is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The appellant received a general court martial and a 
dishonorable discharge for offenses committed during his 
active military service; the appellant was not insane at the 
time of the offenses resulting in his general court martial.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for VA benefits previously denied based on character of 
discharge has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  The character of the appellant's discharge from service 
is a bar to his receipt of VA compensation benefits.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to substantiate his claim to reopen.  
Therefore, no further RO action is required with respect to 
this matter.

With respect to his claim on the merits for VA benefits 
previously denied based on character of discharge, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter dated in 
November 2004, subsequent to the initial adjudication of the 
claim.  While the November 2004 letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to VA benefits, it did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  See 
Dingess, supra.  However, by subsequent letter in July 2006, 
the appellant was provided notice on these two elements.  
Thus, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

Since the Board has determined that the appellant's character 
of discharge is a bar to VA benefits, no disability rating or 
effective date will be assigned in this case, so there can be 
no possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.  

Available service records and pertinent VA medical records 
have been obtained.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claims decided herein.  The Board is also unaware of any 
such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Board notes that the above definition 
of new and material applies to claims filed after August 29, 
2001. As the appellant's claim was after that date, the new 
definition applies.  38 C.F.R. § 3.156.

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Furthermore, the Court 
has stated that in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 
369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, as articulated in Evans v. Brown, 
supra, was not altered by the ruling in Hodge, and continues 
to be binding precedent). 


Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).  Similarly, 38 C.F.R. § 3.12 
(c)(2) provides that VA benefits are not payable where the 
former service member was discharged or release by reason of 
the sentence of a general court martial.  However, pursuant 
to 38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b) (West  
2002). 

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2006).



Analysis

Service records reflect that the appellant had difficulty 
with military authorities in Vietnam.  While in correctional 
confinement in August 1968, he was involved in a riot that 
led to further convictions.  He was convicted on charges of 
assault and mutiny and was confined to hard labor and a 
dishonorable discharge.  

The appellant returned to the United States and was confined 
at the Naval Disciplinary Command in Portsmouth, New 
Hampshire, beginning in March 1969.  In April 1969, he 
underwent neuropsychiatric screening that revealed no 
evidence of psychosis or neurosis.  He was diagnosed with a 
sociopathic personality.  Similar findings were noted in 
January 1970.  At that time, the appellant's problem appeared 
to be primarily characterlogical in nature.  In August 1970, 
he was diagnosed with anti-social personality.  

During his incarceration, a February 1971 Mental Competency 
Board consisting of three psychiatrists found the appellant 
to have the capacity to cooperate in his own defense.  This 
finding was reached despite evidence that the appellant's 
behavior had become more and more uncontrollable and his 
mental status appeared to be consistent with that of a 
schizophrenic illness.  It was noted that the appellant had 
been previously diagnosed with a personality disorder in 
April 1969.  The Mental Competency Board found him to be 
"far free from mental defect, disease or derangement as to 
be able to distinguish right from wrong" at the time of the 
offenses leading to his court martial proceedings.  It was 
further noted that he was able to adhere to the right 
concerning his actions and had sufficient mental capacity to 
understand the nature of the current proceedings against him.  

Subsequent Medical Board records dated in August 1971 show 
that the appellant was admitted to a naval hospital in July 
1971 from the Naval Disciplinary Command after being 
diagnosed with schizophrenia, schizo-affective type.  It was 
noted that for during the year prior to admission, the 
appellant was under maximum security as he was very difficult 
to manage.  He continued to manifest a psychotic thought 
disorder characterized by moderate loosening of thought 
associations and delusional ideas; however, he was not a 
management problem during his hospitalization.  

The veteran was discharged under other than honorable 
conditions following court martial proceedings in January 
1972.  

In November 1974, the RO determined that appellant's 
character of discharge was a bar to VA benefits.  The 
evidence of record at the time of that decision included 
appellant's service medical records and service personnel 
records.  They showed that the appellant was found guilty by 
general court marital of several offenses including 
threatening to assault a superior commissioned officer; 
breach of the peace for the purpose of resisting the guard 
force of the naval disciplinary command; willful disobedience 
of the lawful order of a superior commissioned officer; 
assault upon a superior noncommissioned officer by cutting 
him on the left side of the chest with a razor; and assault 
upon a superior non-commissioned officer by cutting him on 
the face and neck with a razor.  The appellant's sentence 
included two years of confinement and hard labor and a 
dishonorable discharge.  The appellant was informed of this 
decision by letter dated in November 1974; however, he did 
not perfect an appeal.  Consequently, that decision is final 
based on the evidence of record at that time.  38 U.S.C.A. §§ 
5104, 5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

Beginning in May 2000, the appellant filed submitted several 
claims to reopen the 1974 Administrative Decision.  He 
submitted copies of VA treatment records dated from 1999 
showing treatment for various conditions including PTSD.  The 
veteran's claims to reopen were denied in July 2000, December 
2001, and October 2002.  In these decisions, the RO 
reiterated that his character of discharge barred him from 
obtaining VA benefits.  He was informed that he could contact 
the Service Department for revision of the character of 
discharge and provided with appropriate forms to request the 
change.  The appellant was informed of his appellate rights, 
but did not perfect an appeal of any of the decisions.  

Thereafter, in March 2003, the appellant sought to reopen his 
claim for VA compensation.  In April 2003, the RO sent the 
appellant a notice letter informing him that his discharge 
type did not entitle him to any benefits.  The appellant 
appealed this decision contending that his in-service actions 
resulted from schizophrenia.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  This evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The evidence added to the record since the October 2002 
decision includes personal hearing testimony from the 
appellant and his wife and recent psychiatric treatment 
records.  At an August 2004 personal hearing before a RO 
decision review officer, the appellant testified that he was 
under medication and did not know what was going on while he 
was confined to the brig.  Transcript, p. 7 (August 2004).  
He further indicated that he was wrongly accused of 
assaulting a military police officer and that he was drugged 
while in the brig.  Tr., pp.7-8.  He acknowledged that he had 
"cut" another service member, but claimed that he did not 
know right or wrong at the time.  Tr., p. 9.  

The appellant presented similar testimony at an August 2006 
Board hearing.  He testified that racial rioting caused by 
the assassination of Martin Luther King, Jr. caused him to go 
AWOL while undergoing treatment for a dog bite.  Transcript, 
p. 5-6 (August 2006).  He was subsequently arrested and 
confined.  He testified that he had been labeled a 
"screwball" during service.  Tr., p. 11.  

During the course of the appeal, the appellant has asserted 
at various times in written statements as well as hearing 
testimony that he was insane during the time that he 
committed the offenses that formed the basis of his under 
dishonorable conditions discharge.  The prior unappealed 
Administrative Decisions regarding the appellant's claim for 
VA benefits did not address the issue of insanity.  The 
appellant's assertions of insanity at the time that he 
committed the offenses are presumed credible for the sole 
purposes of reopening his claim.  See Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  As this evidence was not in 
existence at the time of the prior denial, it is new.  

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  As the issue of insanity 
had not been addressed by the RO in the prior unadjudicated 
decisions, the Board finds that the additional testimony 
received since that time is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that it 
is new and material and reopening of the claim is in order.  
The Board notes that the RO did not discuss the issue of 
whether new and material evidence had been submitted to 
warrant reopening the appellant's claim.  However, the Board 
is required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7105(c), 5108 
(West 2002); see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).   As the RO fully developed the case on the 
merits, the Board may properly proceed at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also Sutton v. 
Brown, 9 Vet. App. 553, 564 (1997); Curry v. Brown, 
7 Vet. App. 59, 66-67 (1994).  

Having reopened the appellant's claim, the Board will now 
determine whether the appellant is barred from VA benefits 
based on his character of discharge.  In the case at hand, 
the appellant's discharge from service was under conditions 
other than honorable conditions as a result of a general 
court martial.  

After reviewing the entire record and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish that the appellant was 
insane, as that term is defined by applicable regulation, at 
any time during his military service.  See 38 C.F.R. § 
3.12(b) (2006).  Significantly, the April 1969, January 1970, 
and August 1970, while diagnosing a personality disorder are 
negative for any acquired psychiatric disorder or disease.  
Additionally, the appellant underwent a comprehensive Mental 
Competency Board evaluation in February 1971 that found that 
he was free from mental defect, disease, or derangement at 
the time of his offenses and that he understood right from 
wrong.  

While the appellant's service medical records show that he 
was diagnosed with schizophrenia during his subsequent 
incarceration, there is no evidence that he deviated from his 
normal method of behavior or was departed from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  While the appellant's offenses clearly interfered 
with the peace of society, the contemporaneous medical 
records shortly following the incident show that his behavior 
was attributed to a personality disorder, with no reference 
to an inability to discern the effects of his behavior.  
Furthermore, there is no indication that the veteran's 
behavior at the time of his offenses resulted from any 
disease which placed the appellant's mental capacity beyond 
his control.  Thus, there is no competent and probative 
contemporaneous evidence that the appellant was insane at the 
time that he committed the offenses for which he was court 
martialed.

With regard to his assertion that he was insane during 
service, the Board notes that the appellant, while entirely 
competent to report his symptoms both current and past, has 
presented no clinical evidence or medical opinion of in-
service insanity.  In the absence of evidence indicating that 
the appellant has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the presence of any in-
service insanity to be of little probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has placed 
greater probative value on the findings of the Mental 
Competency Board in February 1971.  The examiners had access 
to the appellant's medical records and interviewed him on 
numerous occasions over a thirteen month period.

In sum, the foregoing evidence shows that the appellant has 
no valid legal defense to the character of his discharge and 
that he was not insane at the time of the offenses.  His 
assertion that he was caught up in racial rioting is not a 
legal defense to the offenses for which he was court 
martialed and that led to his discharge.  The Board 
recognizes that the appellant served in combat in Vietnam and 
sustained injuries resulting his receipt of the Purple Heart.  
However, the law and regulations in this matter are clear, 
and the Board is bound to apply such regulations.  38 C.F.R. 
§ 19.5 (2006).  Without a finding of insanity during service, 
the appellant's character of discharge bars the payment of VA 
benefits.


ORDER

The application to reopen a claim for VA benefits previously 
denied based on character of discharge is granted.

The Board having determined that the character of the 
appellant's discharge constitutes a bar to VA benefits, the 
appeal is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


